 Case 1:18-cv-00296-ST Document 42-1 Filed 12/07/18 Page 1 of 4 PageID #: 250




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOSE SANTOS MAURICIO RAMIREZ,

                                 Plaintiff,             18-cv-00296 (ST)

               - against -

ROKA JAPANESE FOOD INC.,
et al.,

                                Defendants.



                       DECLARATION OF JACOB ARONAUER

       I, Jacob Aronauer, declare under penalty of perjury, and pursuant to 28 U.S.C. § 1746,

that the following is true and accurate:

       1.          I am the owner of the law firm the Law Offices of Jacob Aronauer. This

                   office represents Jose Santos Mauricio Ramirez (“Plaintiff” or “Ramirez”) in

                   the above-captioned action.

       2.          I make this declaration in support of Plaintiff’s motion for attorneys’ fees and

                   expenses.

       3.          The Law Offices of Jacob Aronauer is a one-attorney law firm with

                   approximately four time part-time paralegals. Our law firm represents both

                   employees and employers in all aspects of labor and employment law,

                   including wage and hour matters under the Fair Labor Standards Act, 29

                   U.S.C. § 201 et seq. (“FLSA”) and the New York Labor Law (“NYLL

       4.          I have worked on this lawsuit since its inception. As such, I am personally

                   familiar with the facts and circumstances herein.
Case 1:18-cv-00296-ST Document 42-1 Filed 12/07/18 Page 2 of 4 PageID #: 251




     5.      After reviewing the transcript of the November 5, 2018 trial, I worked with

             Karin Weston, a paralegal in my office, in creating Excel spreadsheets setting

             forth Plaintiff’s damages.

     6.      I asked Ms. Weston to draft two spreadsheets. The first spreadsheet sets forth

             Plaintiff’s damages as if he was not paid any overtime at all in the course of

             his employment with Defendants. A copy of this spreadsheet is annexed

             hereto as Exhibit A.

     7.      As discussed in the findings of fact and conclusion of law, we believe this is

             the proper way to calculate Plaintiff’s damages.

     8.      In the event that the Court believes that Plaintiff was paid straight time for all

             the work he performed and is only owed half time for his overtime hours, a

             spreadsheet setting forth his damages is annexed hereto as Exhibit B.

     9.      Both spreadsheets, though, take into consideration the following areas of

             recovery: liquidated damages, interest, the Wage Theft Prevention Act and

             reasonable attorney’s fees and expenses.

     10.     I am an attorney whose practice focuses primarily on employment law.

             Specifically, my office represents employees in wage and hour and

             discrimination matters.

     11.     I received my J.D. from Suffolk Law School in 2005.

     12.     From 2007 through 2012, I worked for the New York City Mayor’s Office of

             Labor Relations.

     13.     I started my own law firm in January 2013.




                                           2
 Case 1:18-cv-00296-ST Document 42-1 Filed 12/07/18 Page 3 of 4 PageID #: 252




       14.         Since I started my practice, I have almost exclusively represented employees

                   and employers in wage and hour cases. I have handled approximately 100

                   FLSA and NYLL cases.

       15.         In 2018, I was voted a “Rising Star” in the New York area by Super Lawyers.

       16.         My hourly rate is $350 an hour.          This hourly rate is what I charge my

                   management side clients.

       17.         Experienced paralegals who performed work on this case are billed at $125 per

                   hour.

       18.         The hours submitted are supported by my records, are reasonable and were

                   necessarily expended on this litigation. Below is a chart representing the

                   hours and hourly rate I am requesting:

       Individual:              Rate:         Total Hours:           Totals:

       Jacob Aronauer           $350          40.40                  $14,140.00

       Paralegal Rate           $125          21.62                  $2,702.50

       Total Attorney and Paralegal Costs:                           $16,842.50

       19.         A copy of all the time my law firm spent on this matter is annexed hereto as

                   Exhibit C.

       20.         Below is a chart summarizing all reasonable expenses that this office incurred

                   in the prosecution of this matter. Please note that these costs do not take into

                   account photocopying, printing and travel expenses.

EXPENSES                                                                           AMOUNT

Filing Fee                                                                         $400

Translator for Trial                                                               $700



                                                 3
 Case 1:18-cv-00296-ST Document 42-1 Filed 12/07/18 Page 4 of 4 PageID #: 253




Trial Transcript:                                                $340.38

Office Expenses                                                  No charge

Total Expenses:                                                  $1,440.38


Dated: December 7, 2018
       New York, New York

                                               THE LAW OFFICES OF
                                               JACOB ARONAUER

                                               /s Jacob Aronauer
                                               Jacob Aronauer
                                               225 Broadway, 3rd Floor
                                               New York, New York 10007
                                               (212) 323-6980




                                      4
